Citation Nr: 0516632	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1941 to May 1947.

The matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999, decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In his substantive appeal the veteran indicated that he 
wanted a hearing before a Veterans Law Judge (formerly Board 
Member) at the RO.  In communication with the RO in August 
2003, he related that he did not want a hearing.  His hearing 
request is deemed to be withdrawn.  


FINDINGS OF FACT

1.  There is no competent evidence of a relationship between 
current arthritis and a disease or injury in service, 
including service-connected malaria.

2.  The veteran has not had active malaria in recent decades, 
and there is no evidence of current malaria residuals.


CONCLUSIONS OF LAW

Arthritis was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, imposes heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).

The VCAA specifically requires VA to inform claimants of the 
evidence needed to substantiate the claim, what evidence the 
claimant is responsible for submitting, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  As part of 
this notice VA will tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In the statement of the case and supplemental statements of 
the case, the RO discussed the criteria for service-
connection for arthritis and an increased rating for malaria, 
and explained how the current evidence failed to show that 
the veteran was entitled to such a rating.  These discussions 
served to inform him of the evidence needed to substantiate 
his claims.

Pursuant to the Board's remand, the AMC provided the veteran 
with an April 2004 letter that told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter specifically asked him to 
provide any information or evidence that he might have that 
pertained to his claims.  This notice served to inform him of 
the need to submit relevant evidence in his possession.  
38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is not prejudicial to a 
claimant.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
May 27, 2005) (per curiam en banc order).

Some of the notice in this case was provided after the 
initial denial.  In any event, the veteran in this case was 
not prejudiced by the delayed notice.  If he submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA is obliged under the VCAA to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded a VA examination in April 1999.  He 
failed without explanation to report for an April 2002 
examination.  In its remand the Board instructed that the RO 
or AMC should seek a copy of the notice to report for this 
examination, and that if the notice could not be obtained, or 
the veteran indicated his willingness to report for an 
examination, he should be scheduled for an orthopedic 
examination.  A VA medical center subsequently reported that 
the notice had been destroyed.  The veteran had indicated in 
a report of contact dated in August 2003, that he did not 
desire to attend further examinations.  The Board's remand 
informed him of the finding that he had not reported for the 
previously scheduled examination, and of the consequences of 
failing to report for examinations.  He has not alleged non-
receipt of the notice to report.

In the April 2004 letter, the AMC again noted that the 
veteran had failed to report for the scheduled examination, 
and advised him to let the AMC know if he would be willing to 
report for an examination.  He was provided with a form to do 
so.  He did not respond.  The Board's remand advised the 
veteran of the need for this examination, and of the 
consequences of a failure to report for scheduled 
examinations.  Thus, his decision not to report for further 
examinations is an informed one.  See Kowalski v. Nicholson, 
No. 02-1284 (Jun. 8 2005) (recognizing that a veteran is free 
to refuse to report for a scheduled VA examination. However, 
the consequences of that refusal may result in the 
adjudication of the matter based on the evidence of record 
under 38 C.F.R. § 3.655).

Inasmuch as the veteran was informed of the need for an 
examination and the consequences of a failure to undergo the 
needed examination, and the AMC undertook to afford him the 
opportunity for an examination, the Board finds that VA has 
discharged its VCAA duties with respect to affording 
examinations.

Although the AMC did not schedule the veteran for an 
examination, such action would appear to be a waste of 
resources in light of the veteran's indication that he did 
not want to report for further examinations, and his failure 
to indicate that he would be willing to report if one were 
scheduled.  
With regard to the malaria claim, he was afforded an 
examination in April 1999, and there is no evidence of a 
change in the condition since that time.  Therefore, a new VA 
examination is not required.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Even if such an examination were 
warranted, the veteran has indicated that he would not 
report.
Accordingly, the Board finds that VA has satisfied its duties 
with regard to affording examinations.  38 U.S.C.A. 
§ 5103A(c).

The VCAA also requires VA to make efforts to obtain relevant 
evidence that is adequately identified by a claimant.  
38 U.S.C.A. § 5103A(b), (c).  The RO or AMC has sought 
treatment records reported by the veteran, and has asked him 
to furnish releases so that it could obtain records of 
private treatment that he had reported earlier.  The veteran 
has reported that there are no further records available, and 
has not provided releases to obtain additional evidence.  
Thus, the Board finds that there are no outstanding records 
that have been adequately identified.

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  Having 
provided all required notice and assistance, there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A(a)(2).

II.  Service Connection

Legal and Regulatory Criteria

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

VA regulations provide guidelines for service connection 
claims involving chronic diseases, such as arthritis, as 
follows:

With chronic disease shown as such in 
service (or within the presumptive period 
under Sec. 3.307) so as to permit a 
finding of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clearcut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned. When the fact of 
chronicity in service is not adequately 
supported, then a showing of continuity 
after discharge is required to support 
the claim.
38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease diagnosed 
after service, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection is presumed for arthritis that becomes 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In addition, service connection will be provided for 
disability that is proximately due to or the result of a 
service connected disease or disability.  38 C.F.R. 
§ 3.310(a).  In this context service connection will be 
granted for the portion of disability that is aggravated, or 
made permanently worse, by a service connected disease or 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 2002).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Factual Background

The only orthopedic problem noted in the service medical 
records was the report of a left foot fracture in a medical 
history completed for separation from service in March 1947.  
The fracture had reportedly occurred in August 1946.  On the 
examination for separation from service the only pertinent 
abnormality was limitation of motion of the left ankle.  
Service connection has been established for this disability.

In March 1947 the veteran submitted a claim for service 
connection for disability of the neck and spine, which he 
reported had its onset in 1943.

In November 1947, Robert Hampton, M.D., reported that he had 
examined the veteran earlier that month.  At that time, the 
veteran had reported a history of pain and in popping in both 
wrist joints in 1943.  He also reported that while serving at 
Guadalcanal in 1943, he had been given a spinal anesthetic 
for an appendectomy.  He subsequently noted numbness in both 
lower extremities, and he had pain and numbness in the neck.  
He also reported a history of right ankle swelling in 
service.

(The service medical records document that the veteran 
underwent an appendectomy, but do not show any of the 
complications reported by the veteran.)

On the current examination, Dr. Hampton found the veteran had 
a normal range of neck motion without crepitus, and there was 
a normal range of motion in the shoulders without pain.  
There was crepitus on motion of the elbows and wrists.  The 
right ankle was swollen.  The diagnoses were arthritis of an 
ankle secondary to the fracture in service; and arthralgia of 
the neck, shoulder, wrists, and elbow.

The veteran was afforded a VA examination in March 1948.  He 
complained of pain in all of his joints with weakness.  X-ray 
examinations of the upper and lower extremities and all 
segments of the spine, were interpreted as negative and 
showing no arthritic changes.  The pertinent diagnosis was 
that arthritis of the cervical, dorsal, and lumbosacral 
spines; or hips, knees, ankles, left shoulder, both wrists, 
hands or fingers, was not found.

In September 1948, Charles Duffy, M.D., reported that the 
veteran was seen with complaints of pain in multiple joints.

The next relevant evidence was reported in treatment records 
dated in the 1990's from Kaiser Permanente.  In November 
1995, the veteran was seen for a possible undisplaced 
fracture of the head of the left fibula.  Degenerative 
changes were identified in the hip and knees.  In June 1998, 
he was assessed as having degenerative changes in the 
cervical spine.  

In an undated, and un-date stamped statement apparently 
received in approximately December 1998, the veteran reported 
that arthritis in the knees and ankles was initially 
identified by his family physician prior to service.  He also 
reported that he was shown to have arthritis in most joints 
on a retirement examination in 1976.  (The veteran has not 
submitted releases to permit VA to obtain these records).

On the VA examination in April 1999, the veteran was noted to 
have arthritis in the service connected left ankle.

Analysis

Because the veteran has refused without good cause to report 
for VA examinations, his claim must be decided on the basis 
of the evidence of record.  38 C.F.R. § 3.655(a), (b) (2004).

With regard to the elements necessary for service connection, 
there is evidence of symptoms in service.  The veteran has 
reported various injuries consistent with involvement in 
combat.  He has also reported non-combat injuries, which a 
lay person would be competent to observe.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The post-service medical records document arthritis, or 
degenerative changes.  Accordingly, there is competent 
evidence of current disability.  

The post-service findings of arthritis were documented, 
however, long after service.  There is no competent opinion 
linking these changes to the injuries reported in service.  

Because arthritis was not identified during service, the 
provisions of 38 C.F.R. § 3.303(b), cannot serve as the basis 
for granting service connection.  

Arthritis was also not demonstrated to a compensable degree 
within one year after service (except in the already service 
connected left ankle).  Indeed, X-rays conducted by VA 
shortly after service were interpreted as ruling out 
arthritis.  Accordingly, the evidence is against the grant of 
service connection on a presumptive basis.

The veteran has more recently contended that he developed 
arthritis secondary to malaria.  As a lay person he is not 
competent to give an opinion as to medical causation.  
Grottveit.  He has reported that a private physician told him 
that malaria had accelerated his arthritis.  The Board 
remanded the veteran's claim, in part, for efforts to obtain 
records from this physician.  In April 2004, the AMC asked 
the veteran to complete an enclosed release so that these 
records could be obtained.  There is no evidence that the 
veteran submitted the release. 

The veteran's report of what a physician told him, is 
considered medical hearsay, and of no probative value.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board is thus 
left with a record that contains no competent evidence 
linking malaria to the claimed arthritis.

Finally, the veteran has also contended that he had pre-
existing arthritis that was aggravated in service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  

Because arthritis was not noted on the examination for 
entrance into service, clear and unmistakable evidence would 
be needed to show that arthritis preexisted service.  
38 U.S.C.A. § 1111 (West 2002).  

In addition, because there was no evidence of arthritis 
during service, there is no evidence that this condition, if 
present, became worse during service.  38 C.F.R. § 3.306.

As the foregoing discussion should have mad clear, there is 
no competent evidence linking the current arthritis to 
service.  The weight of the evidence is against the claim.  
Service connection must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



III.  Malaria

Service connected disabilities are evaluated in accordance 
with a rating schedule that is meant to compensate for 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

The rating schedule provides for a 100 percent evaluation for 
malaria as an active disease.  38 C.F.R. § 4.88b; Diagnostic 
Code 6304.  A note following that diagnostic code provides 
that relapses of malaria must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, the 
disability is rated on the basis of residuals such as liver 
or spleen damage under the appropriate system.

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The most recent examination was that conducted in April 1999.  
It was noted that there was no hepatosplenomegaly.  It was 
also reported that there had been no recurrence of malaria in 
over 50 years.

The veteran subsequently disputed the history reported on the 
April 1999 examination, and asserted that his last episode of 
malaria was in 1976, although his last hospitalization had 
been more than 50 years ago.

There are no post-service records of treatment for malaria or 
its residuals.  Whether the veteran's last episode of malaria 
was 50 years ago or in 1976, it is clear that there have been 
no recent episodes of active malaria that would permit an 
increase rating for that disease.  

There is also no evidence of any current residuals of 
malaria, and the veteran has not reported any current 
symptoms.  He did report recent VA treatment, however, the VA 
medical center reported that it had no relevant records.  
Accordingly, the Board must conclude that the evidence is 
against the grant of an increased (compensable) rating for 
malaria.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21 
(2004).


ORDER

Service connection for arthritis is denied.

An increased (compensable) rating for malaria is denied.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


